DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on April 4, 2022 has been considered by the Examiner and made of record in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (hereinafter Li) (U.S. Patent Application Publication # 2021/0218456 A1) in view of Kakishima et al. (hereinafter Kakishima) (U.S. Patent Application Publication # 2019/0173534 A1).
Regarding claims 1 and 5, Li teaches and discloses an apparatus (access device; [0038]) and information transmission method, comprising: 
receiving antenna port grouping information from a terminal device (UE; [0038]), wherein the antenna port grouping information comprises information about at least one antenna port group of the terminal device (a plurality of antenna groups of an antenna array) and information about at least one antenna port comprised in each antenna port group, or information about at least one antenna port group of the terminal device and information about antenna ports of the terminal device ([0015]; [0016]; teaches receiving antenna group information from the UE); and 
wherein W is related to a first precoding matrix w (a first precoding matrix, W1) corresponding to a first antenna port group in an antenna port group set and a phase correlation between different first antenna port groups, the antenna port group set comprises at least one first antenna port group, the first antenna port group is one of antenna port groups indicated by the antenna port grouping information, and each first antenna port group corresponds to the same first precoding matrix w ([0040]; [0041]; [0048]; teaches the first precoding matrix corresponding to a ith antenna group); and 
a quantity of rows of W equals a total quantity of the antenna ports of the terminal device, and a quantity of columns of W equals a quantity of transmission layers between an access network device and the terminal device ([0026]; [0045]; “…the quantity Ni of antenna elements in each antenna group, the quantity of rows and columns of the antenna elements in each antenna group…”).
However, Li may not explicitly disclose sending a transmitted precoding matrix indicator (TPMI) of a precoding matrix W to the terminal device (although Li does suggest a CSI transmitted to the UE, where the CSI is known to include a TPMI).
Nonetheless, in the same field of endeavor, Kakishima teaches and suggests sending a transmitted precoding matrix indicator (TPMI) of a precoding matrix W to the terminal device ([0061]; “…BS 20 may transmit the TPMI…to achieve the transmission resource selection that implicitly indicates designation of the transmission resource 11 for the PUSCH transmission to the UE…”; [0062]; teaches the BS transmitting a TPMI of a precoding matrix to the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the BS transmitting a TPMI of a precoding matrix to the UE as taught by Kakishima with the method and apparatus for determining precoding matrix as disclosed by Li for the purpose of generating a codebook and selecting transmission resources, as suggested by Kakishima.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (hereinafter Li) (U.S. Patent Application Publication # 2021/0218456 A1) in view of Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2015/0372732 A1).
Regarding claim 2, Li teaches and discloses an apparatus (access device; [0038]), comprising a processor, wherein the processor is coupled to a memory, and the processor is configured to execute a program or an instruction stored in the memory, and when the processor executes the instruction stored in the memory, the apparatus is configured to perform the following: 
receiving antenna port grouping information from a terminal device (UE; [0038]), wherein the antenna port grouping information comprises information about at least one antenna port group of the terminal device (a plurality of antenna groups of an antenna array) and information about at least one antenna port comprised in each antenna port group, or information about at least one antenna port group of the terminal device and information about antenna ports of the terminal device ([0015]; [0016]; teaches receiving antenna group information from the UE); and 
wherein W is used to represent a selection factor used by an access network device (access device; [0038]) to select an antenna port group set from the at least one antenna port group and a phase correlation between different first antenna port groups in the antenna port group set ([0040]; [0041]; [0052]; teaches the selecting an antenna group from an ith antenna group and a phase correction/adjustment factor), W2 is a first precoding matrix w (a first precoding matrix, W1) corresponding to the first antenna port group, each first antenna port group corresponds to the same first precoding matrix w, the first antenna port group is one of antenna port groups indicated by the antenna port grouping information ([0040]; [0041]; [0048]; teaches the first precoding matrix corresponding to a ith antenna group).
However, Li may not explicitly disclose sending a first transmitted precoding matrix indicator (TPMI) of a matrix Wx and a second TPMI of a matrix W2 to the terminal device, and the first TPMI and the second TPMI are used for determination of a precoding matrix W.
Nonetheless, in the same field of endeavor, Kim teaches and suggests sending a first transmitted precoding matrix indicator (TPMI) of a matrix Wx (first PMI) and a second TPMI of a matrix W2 (second PMI) to the terminal device (user equipment), and the first TPMI and the second TPMI are used for determination of a precoding matrix W ([0019]; [0121]; teaches a first PMI and second PMI used for determining a precoding matrix).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first PMI and second PMI used for determining a precoding matrix as taught by Kim with the method and apparatus for determining precoding matrix as disclosed by Li for the purpose of generating a codebook and a preferred precoding matrix, as suggested by Kim.

Regarding claim 3, Li, as modified by Kim, further teaches wherein W= Wx × W2, a quantity of rows of W equals a quantity of first antenna port groups in the antenna port group set, a quantity of columns of Wx is 1, a quantity of rows of W2 equals a total quantity of antenna ports in the first antenna port group, and a quantity of columns of W2 is a quantity of transmission layers between the access network device and the terminal device; and M elements in Wx are each a complex number of modulus 1, one or more remaining elements are 0, and M is the quantity of first antenna port groups in the antenna port group set ([0022]; [0026]; [0045]; “…the quantity Ni of antenna elements in each antenna group, the quantity of rows and columns of the antenna elements in each antenna group…”).

Regarding claim 4, Li, as modified by Kim, further teaches wherein W= Wx × W2, a quantity of rows of Wx equals a total quantity of all antenna ports of the terminal device, a quantity of columns of Wx equals a total quantity of antenna ports in the first antenna port group, a quantity of rows of W2 equals the total quantity of antenna ports in the first antenna port group, and a quantity of columns of W2 is a quantity of transmission layers between the access network device and the terminal device; and all elements in a same row in Wx are the same, M rows of elements in Wx are each a complex number of modulus 1, other rows of elements are 0, and M is a quantity of first antenna port groups in the antenna port group set ([0022]; [0026]; [0045]; “…the quantity Ni of antenna elements in each antenna group, the quantity of rows and columns of the antenna elements in each antenna group…”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 11 of U.S. Patent No. 11,277,188 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  
Instant Application (17/683,993)
U.S. Patent No. 11,277,188 B2
Claim 1
Claim 6
An information transmission method, comprising: receiving antenna port grouping information from a terminal device, wherein the antenna port grouping information comprises information about at least one antenna port group of the terminal device and information about at least one antenna port comprised in each antenna port group, or information about at least one antenna port group of the terminal device and information about antenna ports of the terminal device; and sending a transmitted precoding matrix indicator (TPMI) of a precoding matrix W to the terminal device, wherein W is related to a first precoding matrix w corresponding to a first antenna port group in an antenna port group set and a phase correlation between different first antenna port groups, the antenna port group set comprises at least one first antenna port group, the first antenna port group is one of antenna port groups indicated by the antenna port grouping information, and each first antenna port group corresponds to the same first precoding matrix w; and a quantity of rows of W equals a total quantity of the antenna ports of the terminal device, and a quantity of columns of W equals a quantity of transmission layers between an access network device and the terminal device.
An apparatus, comprising a processor, wherein the processor is coupled to a memory, and the processor is configured to execute a program or an instruction stored in the memory, and when the processor executes the instruction stored in the memory, the apparatus is configured to perform the following: receiving antenna port grouping information from a terminal device, wherein the antenna port grouping information comprises information about at least one antenna port group of the terminal device and information about at least one antenna port comprised in each antenna port group, or information about at least one antenna port group of the terminal device and information about antenna ports of the terminal device; sending indication information to the terminal device based on the antenna port grouping information, wherein the indication information is used to indicate an antenna port group set used by the terminal device to transmit uplink information at a first moment determined based on a moment the terminal device receives the indication information, wherein the antenna port group set is selected based on strength of a received reference signal, the antenna port group set comprises at least one first antenna port group, and the first antenna port group is one of antenna port groups indicated by the antenna port grouping information; and sending precoding matrix information to the terminal device, wherein the precoding matrix information is used for determination of a precoding matrix W in the terminal device; wherein the precoding matrix information comprises a first transmitted precoding matrix indicator (TPMI) of a matrix W.sub.1 and a second TPMI of a matrix W.sub.2, or, the precoding matrix information comprises a fourth transmitted precoding matrix indicator (TPMI) of a matrix W.sub.p…
Claim 2
Claim 6
An apparatus, comprising a processor, wherein the processor is coupled to a memory, and the processor is configured to execute a program or an instruction stored in the memory, and when the processor executes the instruction stored in the memory, the apparatus is configured to perform the following: receiving antenna port grouping information from a terminal device, wherein the antenna port grouping information comprises information about at least one antenna port group of the terminal device and information about at least one antenna port comprised in each antenna port group, or information about at least one antenna port group of the terminal device and information about antenna ports of the terminal device; and sending a first transmitted precoding matrix indicator (TPMI) of a matrix W.sub.x and a second TPMI of a matrix W.sub.2 to the terminal device, wherein W is used to represent a selection factor used by an access network device to select an antenna port group set from the at least one antenna port group and a phase correlation between different first antenna port groups in the antenna port group set, W.sub.2 is a first precoding matrix w corresponding to the first antenna port group, each first antenna port group corresponds to the same first precoding matrix w, the first antenna port group is one of antenna port groups indicated by the antenna port grouping information, and the first TPMI and the second TPMI are used for determination of a precoding matrix W .
 An apparatus, comprising a processor, wherein the processor is coupled to a memory, and the processor is configured to execute a program or an instruction stored in the memory, and when the processor executes the instruction stored in the memory, the apparatus is configured to perform the following: receiving antenna port grouping information from a terminal device, wherein the antenna port grouping information comprises information about at least one antenna port group of the terminal device and information about at least one antenna port comprised in each antenna port group, or information about at least one antenna port group of the terminal device and information about antenna ports of the terminal device; sending indication information to the terminal device based on the antenna port grouping information, wherein the indication information is used to indicate an antenna port group set used by the terminal device to transmit uplink information at a first moment determined based on a moment the terminal device receives the indication information, wherein the antenna port group set is selected based on strength of a received reference signal, the antenna port group set comprises at least one first antenna port group, and the first antenna port group is one of antenna port groups indicated by the antenna port grouping information; and sending precoding matrix information to the terminal device, wherein the precoding matrix information is used for determination of a precoding matrix W in the terminal device; wherein the precoding matrix information comprises a first transmitted precoding matrix indicator (TPMI) of a matrix W.sub.1 and a second TPMI of a matrix W.sub.2, or, the precoding matrix information comprises a fourth transmitted precoding matrix indicator (TPMI) of a matrix W.sub.p…
Claim 3 is anticipated by claim 11 of the patent.
Claim 4 is anticipated by claim 11 of the patent.
Claim 5
Claim 6
An apparatus, comprising a processor, wherein the processor is coupled to a memory, and the processor is configured to execute a program or an instruction stored in the memory, and when the processor executes the instruction stored in the memory, the apparatus is configured to perform the following: receiving antenna port grouping information from a terminal device, wherein the antenna port grouping information comprises information about at least one antenna port group of the terminal device and information about at least one antenna port comprised in each antenna port group, or information about at least one antenna port group of the terminal device and information about antenna ports of the terminal device; and sending a transmitted precoding matrix indicator (TPMI) of a precoding matrix W to the terminal device, wherein W is related to a first precoding matrix w corresponding to a first antenna port group in an antenna port group set and a phase correlation between different first antenna port groups, the antenna port group set comprises at least one first antenna port group, the first antenna port group is one of antenna port groups indicated by the antenna port grouping information, and each first antenna port group corresponds to the same first precoding matrix w; and a quantity of rows of W equals a total quantity of the antenna ports of the terminal device, and a quantity of columns of W equals a quantity of transmission layers between aa access network device and the terminal device.
An apparatus, comprising a processor, wherein the processor is coupled to a memory, and the processor is configured to execute a program or an instruction stored in the memory, and when the processor executes the instruction stored in the memory, the apparatus is configured to perform the following: receiving antenna port grouping information from a terminal device, wherein the antenna port grouping information comprises information about at least one antenna port group of the terminal device and information about at least one antenna port comprised in each antenna port group, or information about at least one antenna port group of the terminal device and information about antenna ports of the terminal device; sending indication information to the terminal device based on the antenna port grouping information, wherein the indication information is used to indicate an antenna port group set used by the terminal device to transmit uplink information at a first moment determined based on a moment the terminal device receives the indication information, wherein the antenna port group set is selected based on strength of a received reference signal, the antenna port group set comprises at least one first antenna port group, and the first antenna port group is one of antenna port groups indicated by the antenna port grouping information; and sending precoding matrix information to the terminal device, wherein the precoding matrix information is used for determination of a precoding matrix W in the terminal device; wherein the precoding matrix information comprises a first transmitted precoding matrix indicator (TPMI) of a matrix W.sub.1 and a second TPMI of a matrix W.sub.2, or, the precoding matrix information comprises a fourth transmitted precoding matrix indicator (TPMI) of a matrix W.sub.p…


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 17, 2022